DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “marching propulsion system” and “marching pylon”. It is unclear what is meant by a “marching” system and the specification does not provide clarity. For examination purposes, it will be interpreted to mean “movable”.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20160114887 A1).
For claim 1, Zhou discloses a convertiplane Figs. 12-13 comprising a fuselage main body, a pair of wings right and left wings 1245, two lifting propulsion systems comprising engines with propellers front left and right motors with propellers 1205, located on pylons having two degrees of freedom with respect to angles of pitch and yaw on sides of the fuselage pylon arms 1215 which pivot in an out of the fuselage (Fig. 12) and tilt with respect to pitch (Fig. 13), configured to be fixed in a position and retractable during horizontal flight into a fuselage cavity Fig. 12: arrow 1225 shows retraction motion, a marching propulsion system comprising an engine rear motors and propellers 1205, the marching propulsion system is located on a marching pylon on arm 1215,
The embodiment of Figs. 12-13 fails to disclose a fore and aft wing, a fin, and that the marching pylon has only one pitch attitude degree of freedom and configured to be fixed in a position, or has no degree of freedom.
However, Fig. 19 teaches an embodiment with a fore and aft wing, a fin located under the rear wing, and teaches that the marching pylon rear motor has only one pitch attitude degree of freedom and configured to be fixed in a position only rotates in pitch and can be fixed in a position.

Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiples of wing 1245, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 2, Zhou discloses the convertiplane according to claim 1, wherein the engines of the lifting propulsion systems are made as electric motors Para 0071, or as reciprocating internal combustion engines, or as gas turbine engines.
For claim 3, Zhou discloses the convertiplane according to claim 1, wherein the propellers of the engines of the lifting propulsion systems are made foldable Para 0079.
For claim 4, Zhou discloses the convertiplane according to claim 1, wherein the lifting propulsion systems are made retractable forward or backward into the fuselage cavity Fig. 12 as shown with arrow 1225.
For claim 5, Zhou discloses the convertiplane according to claim 1, wherein the engine of the marching propulsion system is made as an electrical engine Para 0071 or an internal combustion engine, and the propeller of the engine has a fixed or variable pitch Para 0079: “the variable pitch propellers”, and is made foldable Para 0079.
For claim 7, Zhou discloses the convertiplane according to claim 1, wherein the marching pylon is located in a nose or a tail of the fuselage, or on leading or trailing edges of the fin Fig. 19: rear motor system located in tail 1905.
For claim 8, Zhou discloses the convertiplane according to claim 1, wherein it is made with a landing gear Fig. 12: wheels.
For claim 9, Zhou discloses the convertiplane according to claim 1, wherein it is made with a parachute Para 0073: “the device 800 may include a parachute”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 20160114887 A1), in view of Arai (US 20150360775 A1).
For claim 6, Zhou discloses the convertiplane according to claim 1, but fails to disclose that the engine of the marching propulsion system comprises a jet engine and gas rudders that change a thrust vector in a vertical plane.
However, Arai teaches a VTOL aircraft with tilting propulsions systems, wherein the engine of the propulsion system comprises a jet engine and gas rudders that change a thrust vector in a vertical plane Para 0112: “jet-wind from the engines 300, 310 strikes the rudders 210, 220 and the flaps 211, 221”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Zhou by having the engines be jet engines with rudders that change a thrust vector in a vertical plane as disclosed by Arai. One of ordinary skill in the art would have been motivated to make this modification to provide high thrust from the jet engines with added control in the yaw direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642